DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flett (US 7,973,387). 
With respect to claim 1, Flett teaches (in Fig. 1) an integrated power electronic An integrated power electronic assembly comprising: a power electronic device (Top 26); a cooling assembly offset (bottom 32) from and thermally coupled to a thermal spreader (20 + Top 32 + Top 36); the thermal spreader further comprising: a first portion (20) offset from and thermally coupled to a first edge of the power electronic device (bottom edge of top 26); a second portion ( Top 32) offset from and thermally coupled to a second edge of said power electronic device (top edge of top 26); and a third portion (36) thermally coupling the first and second portions, wherein: the first edge of the power electronic device is opposite the second edge of the power electronic device (Top and bottom of 26).
With respect to claim 5, Flett further teaches gate drive electronics (Bottom 28), wherein: the gate drive electronics are offset from the first edge (Bottom edge) of the power electronic device (Top 26); and the thermal spreader (20) is positioned between the first edge of the power electronic device (Bottom edge of top 26) and the gate drive electronics (Bottom 28, see Fig 1).

Claim 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farner et al. (US 9,192,043 – hereinafter, “Farner”).
With respect to claim 18, Farner teaches (In Figs 3-4) an integrated power electronic assembly comprising: a power electronic device (110a); a cooling assembly (102a, 104a, 106a) offset from a first edge (Top side) of the power electronic device (See Fig 4); gate drive electronics (PWB 100 and its associated electrical component) offset from a second edge (Bottom side) of the power electronic device (110a), wherein the first edge is opposite the second edge (See Fig 4); and a heat pipe (120a), the heat pipe further comprising: a first portion (122a) positioned between the gate drive electronics and the first edge of the power electronic device (See Fig 4), wherein a coolant transitions from a liquid to a vapor in the first portion (The evaporation portion of the heat pipe is located at the power electronic device); a second portion (124a) positioned between the cooling assembly (102a, 104a, 106a) and the second edge (Bottom side) of the power electronic device (See Fig 4), wherein the coolant transitions from a vapor to a liquid in the second portion (The condenser portion of the heat pipe is located at the cooling assembly); and a third portion (Middle portion of 120a) coupled between the first portion and the second portion, wherein the coolant is wicked between the first portion and the second portion through the third portion (Col. 6, ll. 33-52).
With respect to claim 19, Farner further teaches that the second portion (124a) of the heat pipe is coupled to a heat sink (102a) of the cooling assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Edmunds et al. (US 7,796,389 – hereinafter, “Edmunds”).
With respect to claims 2-4. Flett teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the cooling assembly further comprises: a vapor chamber; a heat sink; and a fan, wherein: the vapor chamber, the heat sink, and the fan are thermally coupled with each other, wherein: the vapor chamber, the heat sink, and the fan are stacked such that the vapor chamber is nearest the second edge of the power electronic device, and the fan is farthest from the second edge of the power electronic device and that the thermal spreader is thermally coupled to the vapor chamber of the cooling assembly.  Edmunds, however, teaches (In Fig 5) an apparatus comprising a vapor chamber (24); a heat sink (48); and a fan (49), wherein: the vapor chamber, the heat sink, and the fan are thermally coupled with each other (See Fig 5), wherein: the vapor chamber, the heat sink, and the fan are stacked such that the vapor chamber is nearest a second edge (Top edge) of a power electronic device (12), and the fan (49) is farthest from the second edge of the power electronic device (See Fig 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edmunds with that of Flett, such that the cooling assembly (32) of Flett includes a stacked vapor chamber, heat sink and fan, as taught by Edmunds since doing so would spread heat laterally across the fluid cooled plate (Edmunds: Col. 2, ll. 17-22).  When Flett is modified to include the vapor chamber/heat sink/fan arrangement of Edmunds the thermal spreader (20) of Flett would be thermally coupled to the vapor chamber of the cooling assembly.

Allowable Subject Matter
Claims 8, 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 8, 10-17, the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because claim 8 recites, “the first portion of the thermal spreader is positioned between the first edges of the first and second power electronic devices and the gate drive electronics; and the second portion of the thermal spreader is positioned between the second edges of the first and second power electronic devices and the cooling assembly”.
The aforementioned limitations in combination with all remaining limitations of claim 8 are believed to render said claim 8 and all claims dependent therefrom patentable over the art of record.

While Flett teaches many of the limitations of claim 8 as per page 4 of the non-final office action, neither Flett nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-4, 6-7, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “Applicant submits that amended claim 1 is not anticipated by Flett under 35 U.S.C 102” (Present remarks page 9) the Examiner respectfully disagrees and notes the above new anticipation rejection to claim 1.  
With respect to the Applicant’s remarks to claim 18 that, “Applicant respectfully submits that the structural post, meant to support the wiring board, along with the corresponding fastener and washer used to secure the components in place, are distinguishable from the cooling assembly taught in the present application. The specification of the present application provides ample support for corresponding structures of cooling assemblies that are coupled to, and actively draw heat from, the heat pipe; including but not limited to heat sinks, vapor chambers, and fans. [0035]. The post taught in Farner is merely a passive conduit meant to carry heat, and does not have a structure meant to generate a thermal gradient to induce heat transfer as described in paragraph [0039] of the specification. As such, Farner fails to expressly or inherently disclose or make obvious "[a]n integrated power electronic assembly comprising ... a cooling assembly offset from a first edge of the power electronic device." 
Accordingly, Applicant submits that independent claim 18 is not anticipated by Farner under 35 U.S.C. § 102, and dependent claims 19 and 20 are patentable over Farner due to their respective dependencies upon claim 18.” (Present remarks pages 10-11) the Examiner respectfully disagrees and notes that the Examiner is required to give claim limitations their broadest reasonable interpretation in view of the specification1.  As admitted to in the present remarks, a heat sink can properly be considered a cooling assembly (Present remarks page 10, see also ¶ 0035 of the written description).  A heat sink is any device which can move heat from one point to another – generally via conduction.  Farner discloses that heat moves into post (102A) and is transferred into ambient (Col. 8, ll. 10-12).  Accordingly, the post (102A) is properly considered a heat sink and, by extension, a cooling assembly.  Thus, Farner is believed to properly anticipate claim 18.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2111